Title: From Alexander Hamilton to Henry Knox, 18 April 1793
From: Hamilton, Alexander
To: Knox, Henry


Treasury DepartmentApril 18. 1793
Sir
The requests contained in your letter of the 15 of April have been complied with.
There are two points arising out of the Estimate of the Qr. Master General, which you transmitted, to which I beg leave to call your attention.
One Item of Expenditure in the estimate is 450 Pack-Horses. It has been noticed to me by the Accounting Officers of the Treasury, that there appear to have been already expended in the purchase of this article a large sum by the present Qr. Master’s Department. And it is recollected that a very considerable number of horses were purchased and paid for, for the use of the Campaign under General St Clair, a great part of which survived the Campaign and it is understood were put out to be recruited for future service.
This renders it desireable that Inquiry should be made what ultimately became of those horses—what are the calculations of the quantity of transportation for which so extensive a provision of pack-horses is intended?
I submit also to your consideration whether under the prospects of the Campaign the provision need be made at once to the extent contemplated or may be made successively, so always as to be in measure for ulterior operations. The maintenance of a superfluous number of Packhorses, when not required for service, has an objectionable side on the score of expence. Whether the procuring them much sooner than they will be wanted may not have other inconveniences is for you to determine.
In making these suggestions, I certainly do not mean to throw any impediment in the way of timely preparation. This is a primary idea. But if expence can be saved by a delay in providing not injurious, it is of course to be desired.
Another item in the estimate of the Qr. Master General is 12000 Dollars for pay of his Department to the 1st of July.
This sum appears considerable especially as seperate sums are estimated for Horse Masters Waggon Masters and Drivers. No light on this head can be obtained from any accounts heretofore rendered at the Treasury. I understood you that none was possessed by your department.
Hence the necessity of an inquiry into the circumstances.
With respect & esteem I have the honor to be Sir Your Obedt serv
The Secretary at War 